Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Citation of Relevant Prior Art 

1.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See MPEP 707.05.  Although the prior art discloses several unclaimed, some claimed limitation, for example:

CHONG (20030070003) describes a method for processing data from a computer network to determine an occurrence of and characterize a particular activity associated with the computer network, comprising the steps of: managing a collection of data corresponding to events associated with the computer network; establishing at least one model to correlate an occurrence of a predetermined set of events; forming at least one hypothesis, using the at least one model, that characterizes the particular activity associated with the computer network; and evaluating the at least one hypothesis using the at least one model, wherein the steps of forming and evaluating are performed interactively with the step of managing to iteratively update the collection of data.

Charlton (US 20080300919 A1) describes an architecture that allows individual system components to be developed and tested individually, i.e., as distinct modules, and to be subsequently combined through standardized electrical and communication interfaces. Any combination of these modules can be implemented to form different products that provide any number of functions, such as an integrated system for monitoring a health condition and/or delivering a medication. Although the architecture makes it more feasible to shorten a product's development cycle and to introduce the product to consumers more quickly, the embodiments also provide an approach for dynamically updating the product and offering its users the latest generation of technology even after the users have already purchased the product. In particular, the embodiments employ the communication interfaces to also provide connection to a remote network that can update or upgrade the product's software when the product is out in the field. This process is known as a field upgrade. Because the interfaces and communication protocols are designed to facilitate connection between different components and the rest of the system, the embodiments also provide functionality that ensures that unauthorized individuals or devices cannot connect with the system and compromise the security of data, such as personal medical information, which may be collected, stored, and handled by the system. With this underlying security functionality, particular technologies, such as wireless communication, can be implemented as components of medical diagnostic systems without concern over unauthorized access to personal information. In addition, due to the important medical functions associated with the assembled product, embodiments employ validation procedures to ensure that any data transferred to the product, for example, during field upgrade, does not corrupt the data or the software stored by the product and that the product continues to operate as expected. Still other aspects, features, and advantages of the present invention are readily apparent from the following detailed description, by illustrating a number of exemplary embodiments and implementations, including the best mode contemplated for carrying out the present invention. The present invention is also capable of other and different embodiments, and its several details can be modified in various respects, all without departing from the spirit and scope of the present invention. Accordingly, the drawings and descriptions are to be regarded as illustrative in nature, and not as restrictive. The invention is to cover all modifications, equivalents, and alternatives falling within the spirit and scope of the invention.

Double Patenting  
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-11 of a related Application No. 15/810,788 now US Patent 10,909,213. Although the conflicting claims are not identical, they are not patentably distinct from each other because the limitations of the claims in the current application are encompassed in the previous application. The latter pending application encompasses the same process as the pending application and is a slightly different version of the previous application.

Claim 1 (17094018, current case)
Claim 1 (15/810,788 now US Patent 10,909,213)
1. A system for providing context specific supplemental information to diagnostic laboratory measurement results, the system comprising:
at least one privileged network, the privileged network comprising at least one monitoring device and at least one user computer terminal, wherein the monitoring device provides diagnostic laboratory measurement results from bodily functions to the at least one user computer terminal; and
at least one non-privileged network, the non-privileged network comprising at least one computer device in communication with the at least one user computer terminal, wherein the at least one computer device provides a context related algorithm associated with the diagnostic laboratory measurement result, the context related algorithm defines one or more triggering conditions and context related information for the diagnostic laboratory measurement result provided by the monitoring device to the at least one user computer

1. A computer-implemented method for supplementing measurement results of diagnostic or laboratory automated analyzers, the method comprising:
obtaining, at a computer device, a result of a measurement performed by a diagnostic or laboratory automated analyzer, wherein the computer device and the automated analyzer are located within a privileged computer network, and wherein the result of a measurement includes a parameter value of a sample or a component thereof determined by the diagnostic or laboratory automated analyzer; obtaining a context related algorithm associated with the result of the measurement defining one or more triggering conditions and context related information from another computer device that resides outside of the privileged computer network at the computer device; processing the result of a measurement by the diagnostic or laboratory automated analyzer by using the context related algorithm to generate a context specific supplement to the result of the measurement at the computer device including processing the context related information into a context specific supplement to the result of the measurement if the one or more triggering conditions are met; obtaining results of measurements from each of the plurality of different privileged computer networks; and providing context related algorithms to each of the plurality of different privileged computer networks, wherein the measurements including DNA and RNA; creating the context related algorithm at a computer device located in a second privileged computer network different from the privileged computer network, wherein the computer device residing outside of the privileged computer network also resides outside of the privileged computed network; and providing the context related algorithm to the computer device residing outside of the privileged computer network for storage and distribution to other privileged computer networks.



Contact information

3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tung Lau whose telephone number is (571)272-2274, email is Tungs.lau@uspto.gov. The examiner can normally be reached on Tuesday-Friday 7:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene, can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.
/TUNG S LAU/Primary Examiner, Art Unit 2862
Technology Center 2800 
September 22, 2022